I dissent to the holding of subdivision 2 of the opinion, which I regard as a departure from the rule of Steinbauer v. Stone, 85 Minn. 274, 88 N.W. 754, followed in many of our decisions. By this opinion the object and purpose of G. S. 1923 (2 Mason, 1927) § 9327, is nullified. The satisfactory definite rule so well established in our practice is apparently abandoned, and the question as to when counsel may specify error under the statute becomes largely a matter of conjecture depending no longer upon a well settled rule but upon what this court may think of it when it reaches us.
The charge in this case covered over 30 pages, and the court's inquiry, to my mind, was an invitation to point out technical inaccuracies or inadvertent statements as are likely to occur in a lengthy and somewhat complicated charge. It was a courtesy of the court to permit counsel to make the corrections permitted under the rule of the Steinbauer case, nothing more. Certainly counsel could not have understood that they were called upon then and there to announce their specifications of error under G. S. 1923 (2 Mason, 1927) § 9327, or forever waive them. The error relates to a controlling proposition of law.